The defendant in the instant case has been charged with perjury in violation of Section 2917.25 of the Revised Code, under the provisions of Section 1.17 of the Revised Code that:
"Any person who aids, abets, or procures another to commit an offense may be prosecuted and punished as if he were the principal offender." (Emphasis added.)
The evidence leaves no doubt that the defendant procured Louis Tyler and Weldon Thomas to be witnesses in his paternity trial, and each has testified in the instant trial that he did commit perjury when he testified upon request of this defendant, Robert Bayless, that he had sexual relations with the complaining witness.
Defendant contends that, while he obtained them as witnesses to testify in the paternity trial that they had sexual relations with the complaining witness, there is no evidence that he had knowledge or believed that they would commit perjury.
In Stewart v. State, 22 Ohio St. 477, the Supreme Court of Ohio, in paragraph one of the syllabus, held:
"1. An essential element in the crime of subornation of perjury is the knowledge or belief on the part of the accused, not only that the witness will swear to what is untrue, but also that he will do so corruptly and knowingly." (Emphasis added.) *Page 16 
In determining what the defendant believed, all the evidence must be considered and weighed by the jury, including that which is objective and circumstantial as well as that which is subjective.
After reading and rereading all the evidence contained in the bill of exceptions, it is my opinion that the evidence was sufficient to give rise to a jury question and to support a finding by the jury, beyond reasonable doubt, of each essential element of the crime charged, including a finding beyond reasonable doubt that the defendant did procure testimony of Louis Tyler and Weldon Thomas believing that they would commit the offense of perjury; therefore, under the provisions of Section 1.17, Revised Code, the defendant could be prosecuted and punished as if he were a principal offender under the provisions of Section 2917.25 of the Revised Code.
It must be assumed that the jury was properly instructed. There has been no error assigned pertaining to the court's instructions to the jury, and the instructions have not been included in the bill of exceptions.
I do not find the jury verdict finding the defendant guilty of perjury as charged or the judgment and sentence rendered thereon from which this appeal is taken to be either against the manifest weight of the evidence or contrary to law, neither do I find any error in the court's refusal to direct a verdict for the defendant.
RUTHERFORD, J., of the Fifth Appellate District, sitting by designation in the Fourth Appellate District. *Page 17